Order entered March 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01418-CV

                               ISAIAS GONZALEZ, Appellant

                                               V.

                 NORTHFORK INVESTMENTS, LTD, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05764-D

                                           ORDER
       We GRANT appellant’s March 25, 2015 unopposed motion for an extension of time to

file a brief. Appellant shall file a brief by APRIL 13, 2015. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE